_____




AFFIRM; and Opinion issued March i 2013.




                                              In The
                                     Qlourt of Ztppeat
                            jfiftj itrtct of exa at aUa
                                       No. 05- 12-00733-CR

                         I)OMINGO SANTINO CAR VA.JAL, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     I)allas County, Texas
                             Trial Court Cause No. FlO-52736-R

                               MEMORANDUM OPINION

                            Before Justices Moseley. O’Neill, and Lewis
                                     Opinion by Justice Lewis

       Domingo Santino Carvajal appeals from the revocation of his community supervision.

The trial   court   convicted appellant of felony DWI and assessed punishment at ten years’

imprisonment. See TEx. PENAL CODE ANN. § 49.04(a), 49.09(b)(2) (West Supp. 2012). On

appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous

and without merit. The brief meets the requirements of Anders v. C’alifornia, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
IPanel Op1 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of

his right to file a pro se response, hut he did not file a pro se response.

        We have reviewed the record and counsel’s brief.           Bledwe     1.   State,   178 S.W.3d 24.

827 (Tex. Crim. App. 2005) (explaining appellate courts duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

        We affirm the trial court’s judgment.




                                                        DAVID LEWIS
                                                        JUSTICE


Do Not Publish
TEx. R. ApP. P.47

12073 3F1.J05




                                                  -2-
                               Qtourt of ppeat
                       jfiftb Oitrict of exa at afta
                                         JUDGMENT

DOMINGO SANTINO CAR VAJAL.                          Appeal from the 265th Judicial District
Appellant                                           Court of Dallas County. Texas (Tr.CLNo.
                                                    Fl 052736R).
No, 05l2O0733CR         V.                          Opinion delivered by Justice Lewis,
                                                    Justices Moseley and O’Neill participating.
THE STATE OF TEXAS, Appellee


     Based on the Court’s   opinion   of this date. the trial court’s judgment is AFFIRMED.



     Judgment entered March 1. 2013.



                                                                J        —




                                                           DAVID LEWIS
                                                           JUSTICE